t c memo united_states tax_court gary l hoskins and cynthia hoskins petitioners v commissioner of internal revenue respondent docket no filed date chad d hansen for petitioners emily j giometti for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties with respect to the joint income_tax returns of petitioners as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure the issues for decision are whether petitioners are entitled to deduct claimed rental real_estate losses after sec_469 passive loss limitations are considered whether petitioners are entitled to all claimed deductions for real_property expenses and whether petitioners are liable for accuracy-related_penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed and during the years in issue petitioners resided in florida during the years in issue cynthia hoskins worked part time as a reservationist for u s airways gary l hoskins petitioner obtained a real_estate sales license in ohio and worked as a real_estate agent in ohio for a number of years before petitioners moved to florida in when petitioner obtained his florida real_estate sales license during the years in issue petitioner maintained his florida real_estate sales license under a brokerage prudential palms realty and worked approximately hours per week as an independent_contractor assisting other individuals with selling purchasing and leasing homes in addition as a licensed real_estate salesperson petitioner provided maintenance services for bank-owned properties approximately to hours per week petitioner was not licensed as a real_estate broker during the years in issue and he no longer maintained an ohio real_estate sales license during and petitioners owned four properties in ohio glenrose hialeah martindale and president and six properties in florida bentgrass founder mellon midnight midnight and trenton in the four ohio properties and three of the florida properties bentgrass mellon and midnight were rented long term in the midnight property was rented as a short-term vacation rental for periods that on average did not exceed seven days the founder and trenton properties were under construction in petitioners purchased the founder property lot in and construction commenced that year at that time petitioners intended to use the founder property as a personal_residence at some point in petitioners decided that they no longer wanted to use the founder property as a personal_residence and instead would sell the property upon completion of construction in two of the ohio properties were rented long term glenrose and president the hialeah and martindale properties were not rented because they were being prepared for sale three of the florida properties were rented long term in bentgrass mellon and trenton and two of the florida properties were rented as short-term vacation rentals for periods that on average did not exceed seven days midnight and midnight the founder property was not rented in because it remained under construction through the end of that year during the years in issue petitioners hired repair persons such as plumbers electricians and carpet installers for repairs or remodeling work at the ohio properties petitioner visited ohio in and generally staying with family petitioner did not maintain records detailing his ohio visits and did not account for the time contractors spent working on the properties petitioners hired a professional management company to manage the midnight property during and petitioners did not hire a management company to manage the midnight property petitioner paid various individuals and companies to perform services such as plumbing electrical pest control and carpet cleaning at the other florida properties petitioner spent time at these properties performing property maintenance such as lawn mowing cleaning painting checking for water leaks and changing air filters he also paid bills associated with the properties and spent time locating tenants for some of the properties petitioner did not maintain contemporaneous daily time reports appointment books calendars or similar documents that detailed his real_estate activities during and cynthia hoskins did not perform any work with respect to any of the properties during and petitioner received gross_receipts of dollar_figure and dollar_figure respectively from his activities as a real_estate agent he reported dollar_figure and dollar_figure for and respectively as net business income from real_estate petitioners included with their tax_return a form entitled election to treat all interests in rental real_estate as a single rental real_estate activity electing to treat all of their interests in rental real_estate as a single real_estate activity petitioners reported rental real_estate losses of dollar_figure on schedule e supplemental income and loss of their tax_return with respect to properties petitioners did not hold title to or have an ownership_interest in one of the reported florida properties pinyon in or petitioners loaned some money for the downpayment to the purchasers of this property expecting that they would be paid back and that upon sale petitioner would collect a real_estate commission through prudential no real_estate loss was reported with respect to the founder property petitioners used the losses reported on schedule e to offset other income petitioners reported rental real_estate losses of dollar_figure on schedule e of their tax_return with respect to properties the properties they owned in and the pinyon property petitioners used these losses to offset other income the irs examined petitioners’ and tax returns during the examination petitioner stated that he spent approximately hours during and hours during working on petitioners’ properties performing such activities as painting lawn mowing and cleaning the properties to prepare them for renting petitioner did not provide any log or other documentation to support his statements nor did he offer any records detailing repairs or maintenance performed by him or by other individuals the irs determined that the losses petitioners reported for and with respect to the ohio and florida properties were limited by the sec_469 passive_activity rules and that after audit adjustments petitioners’ adjusted_gross_income is above the limit for a partial deduction for and their deduction is limited for see sec_469 the irs also disallowed deductions claimed for depreciation insurance mortgage interest and other expenses such as homeowner association dues with respect to the pinyon and trenton properties for and the founder and pinyon properties for and explained in the notice_of_deficiency that p roperties held for investment and properties not completed for occupancy are not eligible for expenses to be deducted additionally respondent disallowed cost_of_goods_sold expenses that petitioners claimed for on the schedule c profit or loss from business for petitioner’s real_estate sales associate activities petitioners did not dispute this adjustment in the petition or in their pretrial memorandum further petitioners neither addressed this issue at trial nor provided any evidence to support the claimed deductions as a result this issue is deemed conceded see rule sec_34 sec_149 opinion generally the taxpayer bears the burden of proving entitlement to any deductions claimed see rule a 503_us_79 308_us_488 this burden may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any relevant factual issue and meets other conditions including maintaining required records see sec_7491 petitioners have not established their compliance with sec_7491 accordingly petitioners bear the burden_of_proof see rule a 290_us_111 taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 or to the extent provided in regulations any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 an exception to the rule that a rental_activity is per se passive is found in sec_469 which provides that the rental activities of a taxpayer in real_property trades_or_businesses are not per se passive activities under sec_469 but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs a taxpayer may qualify as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint_return either spouse must satisfy both requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 for purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1_469-9 income_tax regs petitioners made an election in which remained in effect for to treat their rental properties as a single activity see sec_1_469-9 income_tax regs sec_1_469-9 income_tax regs defines rental real_estate as any real_property used by customers or held for use by customers in a rental_activity within the meaning of sec_1_469-1t sec_1_469-1t temporary income_tax regs fed reg date states that except as otherwise provided an activity is a rental_activity for a taxable_year if d uring such taxable_year tangible_property held in connection with the activity is used by customers or held for use by customers see also sec_469 as provided in sec_1_469-1t temporary income_tax regs supra an activity involving the use of tangible_property is not a rental_activity for a taxable_year if for such taxable_year t he average period of customer use for such property is seven days or less the parties agree that in midnight was not rental real_estate and that in both midnight and midnight were not rental real_estate because the average period of customer use was seven days or less during those periods thus these properties are not rental activities for purposes of sec_469 and are considered a trade_or_business or an income-producing activity see bailey v commissioner tcmemo_2001_296 additionally the parties agree that in when the martindale property was being prepared for sale it was not rental real_estate respondent contends that the following properties should also not be considered rental real_estate because they were not used or held for use by customers in 2006--founder pinyon and trenton and in 2007--founder hialeah and pinyon the record reflects that none of these properties were used by customers or held for use by customers during these periods see sec_1 b income_tax regs accordingly these properties are not considered rental real_estate for the identified years and may not be grouped with rental activities for purposes of determining whether petitioner materially participated in the rental real_estate activity see sec_1_469-9 income_tax regs when determining a taxpayer’s material_participation sec_1_469-9 income_tax regs provides that rental_real_estate_activities cannot be grouped with any other activity of the taxpayer petitioner’s activities as a real_estate sales associate assisting other individuals with listing selling and purchasing homes and maintaining bank-owned properties are separate from his activity as the owner of residential real_estate properties petitioner does not own or manage the residential real_estate properties as part of his profession as a real_estate sales associate accordingly petitioner’s rental real_estate activity remains subject_to the material_participation requirement of sec_469 a taxpayer can establish material_participation by satisfying any one of seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see miller v commissioner tcmemo_2011_219 bailey v commissioner tcmemo_2001_296 petitioners contend that petitioner satisfies one or more of the following tests the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the individual materially participated in the activity determined without regard to this paragraph a for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs supra with respect to the evidence that may be used to establish hours of participation sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries in arguing that he is a real_estate_professional and materially participated in his rental real_estate activity petitioners rely on petitioner’s testimony that he worked a total of approximately to hours during and with approximately hours per week devoted to his work as a real_estate sales associate to hours spent managing the bank-owned properties and the remaining to hours devoted to petitioners’ properties for petitioners’ grouped properties that are considered rental real_estate activity petitioner claimed that he spent hours in and in participating in the rental real_estate activity but admitted that he kept no records such as calendars or logs detailing his time and activities petitioner’s testimony concerning his participation consisted only of estimates based on recollections of events that had taken place several years before petitioner’s subjective time estimates suffer from a lack of contemporaneous verification by records or other estimates see id this court has previously noted that while the regulations are somewhat ambiguous concerning the records to be maintained by taxpayers we are not required to accept a postevent ballpark guesstimate or the unverified undocumented testimony of taxpayers see 135_tc_365 estate of stangeland v commissioner tcmemo_2010_185 shaw v commissioner tcmemo_2002_35 petitioner presented no evidence demonstrating that his participation was substantially_all of the participation by all individuals in the rental_activity or that his participation was not less than that of any other individual the record reflects that with respect to the ohio properties a hired individual performed maintenance work and additional contractors were hired to undertake other maintenance and remodeling projects at these properties petitioner furthermore did not produce any evidence showing that he materially participated in the rental_activity for any taxable years during the taxable years immediately preceding and we cannot conclude that petitioner participated in his rental_activity on a regular continuous and substantial basis as contrasted to a sporadic basis during either year see sec_1_469-5t temporary income_tax regs supra the preponderance_of_the_evidence indicates that his rental activities were the per se passive activities that are addressed by the limitations of sec_469 because he did not materially participate in the rental activities they cannot be combined with his activities as a real_estate salesman or manager as an agent of others and his losses on the rental properties may not be used to offset his earnings from prudential palms realty or his income from managing bank-owned properties because he did not materially participate in the rental activities we need not decide whether petitioner's activities as a licensed sales agent qualify as a real_property_trade_or_business under sec_469 and c real_estate activities not grouped as rental_real_estate_activities sec_212 allows as a deduction all of the ordinary and necessary expenses paid during the year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income including the rental of real_property see sec_1_212-1 income_tax regs property_held_for_the_production_of_income also includes property expected to appreciate over time even though the property generates no current income id sec_162 and sec_212 are subject_to the passive_activity_loss limitations see sec_469 thus with respect to petitioners’ real_estate activities that are not grouped with the rental activities the losses are subject_to the passive_activity_loss limitations under sec_469 unless petitioners can prove that petitioner materially participated in the nonrental real_estate activities for essentially the same reasons stated with respect to the rental activities we conclude that petitioners have not shown that petitioner materially participated in any of the real_estate activities not considered grouped rental activities beyond what respondent has conceded petitioners produced no records that substantiated petitioner’s claims regarding his time spent in these real_estate activities and his testimony at trial consisted only of recollections and estimates of time recounted years after the fact petitioners also did not produce any evidence showing that petitioner’s participation was substantially_all of the participation by all individuals in the activities or that his participation was not less than that of any other individual the record suggests otherwise petitioners paid an onsite management company to manage the midnight property the trenton and the founder properties were under construction which would have necessitated the involvement of contractors in those activities the pinyon property was owned by others who would have participated in the activity to some degree and individuals and contractors in ohio were hired to perform tasks related to the hialeah and martindale properties furthermore petitioner did not produce any evidence regarding his material_participation in the activities during the years before and based on the record petitioners’ real_estate activities that are not grouped with the rental activities for the relevant periods are subject_to the passive_activity_loss limitations under sec_469 petitioners claim that depreciation and certain expenses that they paid are deductible under sec_212 with respect to the trenton property in the founder property in and the pinyon property for both and sec_162 allows a deduction for ordinary and necessary business_expenses under sec_263 expenditures_for new buildings or for permanent improvements or betterments made to increase the value of any property or estate are capital expenditures and are not immediately deductible generally a taxpayer must add a capital_expenditure to basis sec_1_263_a_-1 income_tax regs and a taxpayer’s cost_recovery of capital expenditures if allowable will generally come over time through deductions for amortization or depreciation see eg sec_167 sec_168 and sec_169 the trenton property was under construction during as was the founder property during and accordingly the expenses_incurred during those years are not currently deductible sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income depreciation_deductions are allowed to investors who have placed capital at risk through the purchase of an asset used in trade_or_business or held for production_of_income see 872_f2d_1271 7th cir aff’g t c 87_tc_1329 the period for deprecation of an asset begins when the asset is placed_in_service sec_1_167_a_-10 income_tax regs as a general_rule an asset is clearly considered as placed_in_service when it is acquired and put into use in a trade_or_business or income-producing activity 84_tc_739 aff’d on another issue 803_f2d_1572 11th cir petitioners presented no evidence that the trenton and founder properties had been placed_in_service during or before the years in issue thus petitioners are not entitled to the claimed depreciation_deductions for the trenton property for and the founder property for and as to the pinyon property petitioners held no ownership or other legal_interest in that property during or and petitioners’ expense deductions claimed in connection with this property could not have been for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income see sec_212 emphasis added see also eg 55_tc_712 in addition with respect to sec_212 which allows a deduction for expenses paid_or_incurred for the production_or_collection_of_income petitioner presented no evidence that his expenses with regard to the pinyon property were ordinary and necessary as required by sec_212 also because of the absence of legal ownership petitioners’ depreciation_deductions claimed for the pinyon property must be disallowed see eg 124_tc_244 aff’d 469_f3d_436 5th cir sec_6662 penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties higbee v commissioner t c because the understatement of income_tax for the years in issue is substantial respondent has satisfied the burden of producing evidence that the penalties are appropriate once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioners have not addressed the reasonable_cause or good_faith defense to the sec_6662 penalty see sec_6664 and c higbee v commissioner t c pincite they simply assert that they were entitled to the deductions they claimed petitioners’ income_tax returns for and were prepared by a professional tax preparer but they provided no details regarding what information they gave to the tax preparer or what the tax preparer’s advice was see 115_tc_43 aff’d 299_f3d_221 3d cir we conclude therefore that petitioners have failed to satisfy their burden of proving that they are not liable for the sec_6662 penalty for tax years and in reaching our conclusions we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing and respondent’s concession decision will be entered under rule
